DETAILED ACTION

1.	Claims 1-5, 7-16, and 18-21 are presented for consideration.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 2, 7, 9, 11, 14, 15, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shipley et al. [ US Patent No 9,363,691 ], in view of Choudhury et al. [ US Patent Application No 2011/0093605 ], and further in view of Howard et al. [ US Patent Application No 2016/0212054 ].

3.	As per claim 1, Shipley discloses the invention as claimed including a computer implemented method tor streaming content to a device [ i.e. stream media content ] [ col 1, lines 6-8 ], comprising:
determining whether a power source used to power the device is battery or alternative current (AC) power [ i.e. determine whether device is operating on battery power source or external source include traditional wall power ] [ col 3, lines 62-col 4, lines 5 ];
determining an achievable network bandwidth by the device over one or more network connections to one or more streaming servers [ i.e. determine available bandwidth ] [ 202, Figure 2; Abstract; and col 2, lines 64-col 3, lines 15 ].
receiving, based at least in part on the one or more parameters, the streaming content [ i.e. receive the application from media server ] [ 204, Figure 2; col 1, lines 53-58; and col 3, lines 56-55 ].
Shipley does not specifically disclose
determining an amount of buffered streaming content at the device;
modifying, based at least in part on whether the power source is battery or AC power, the achievable network bandwidth, and the amount of buffered streaming content, one or more parameters for controlling an amount of streaming content to receive via the one or more streaming servers over the one or more network connections.
Choudhury discloses
determining an amount of buffered streaming content at the device [ i.e. the monitoring module can monitor aspects such as the modem buffer, and the media buffers ] [ paragraphs 0028, and 0040 ];
modifying, based at least in part on whether the power source is battery or AC power, the achievable network bandwidth, and the amount of buffered streaming content [ i.e. the adaptive stream manager monitors parameter values of a user terminal including media player buffer conditions, network connection bandwidth, mobile terminal power consumption, remaining battery life, and/or the mobile terminal power source ] [ 520, Figure 5; 610, Figure 6; and paragraphs 0032, and 0039 ], one or more parameters for controlling an amount of streaming content to receive via the one or more streaming servers over the one or more network connections [ i.e. the adaptive stream manager requests from the media server, a multimedia segment having the target characteristic selected ] [ 540, 550, Figure 5; and paragraphs 0035-0038 ].
It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Shipley, and Choudhury because the teaching of Choudhury would enable to provide a robust multimedia experience for a user even while parameters of the device are changing over time [ Choudhury, paragraph 0019 ].
Shipley in view of Choudhury does not specifically disclose
wherein modifying the one or more parameters for receiving the streaming content comprises modifying a minimum amount of the buffered streaming content to store in a buffer before requesting, by the device, additional streaming content from the one or more streaming servers.
Howard discloses
wherein modifying the one or more parameters for receiving the streaming content comprises modifying a minimum amount of the buffered streaming content to store in a buffer before requesting, by the device, additional streaming content from the one or more streaming servers [ i.e. the adaptive streaming selector may adjust a buffer size of the streaming media buffer stored in memory based on low watermark, the adaptive streaming selector may restart the download of the alternate media stream when the buffered amount reaches a low watermark of the streaming media buffer ] [ Figure 5; and paragraphs 0035, 0038, and 0043 ].
It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Shipley, Choudhury and Howard because the teaching of Howard would enable to provide a streaming media player capable of selecting at least one media stream from a plurality of media streams based on network condition [ Howard, paragraph 0004 ].
 
4.	As per claim 2, Choudhury discloses wherein modifying the one or more parameters for receiving the streaming content comprises modifying an amount of the streaming content requested in a single request for content sent to the one or more streaming servers for content of a size corresponding to a specific period of time [ i.e. requests a multimedia segment having the target characteristic from a media server ] [ Abstract; and paragraphs 0021, and 0026 ].

5.	As per claim 7, Howard discloses wherein modifying the minimum amount of the buffered streaming content is based at least in part on an amount of available memory [ i.e. buffer size ] [ paragraphs 0025, and 0042 ].

6.	As per claim 9, Choudhury discloses wherein modifying the one or more parameters for receiving the streaming content is further based at least in part on determining a process on the device other than receiving the streaming content [ paragraphs 0032, and 0037 ].

7.	As per claim 11, Choudhury discloses wherein modifying the one or more parameters for receiving the streaming content comprises modifying execution of the process [ paragraphs 0021, and 0028 ].

8.	As per claim 14, it is rejected for similar reasons as stated above in claim 1.

9.	As per claim 15, it is rejected for similar reasons as stated above in claim 2.

10.	As per claim 19, it is rejected for similar reasons as stated above in claim 1.

11.	As per claim 20, it is rejected for similar reasons as stated above in claim 2.

12.	As per claim 21, it is rejected for similar reasons as stated above in claim 7..



13.	Claims 3, 4, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shipley et al. [ US Patent No 9,363,691 ], in view of Choudhury et al. [ US Patent Application No 2011/0093605 ], and further in view of Howard et al. [ US Patent Application No 2016/0212054 ], and Gutierrez Vilaro et al. [ US Patent Application No 2015/0256577 ].

14.	As per claim 3, Shipley in view of Choudhury, and Howard does not specifically disclose wherein modifying the one or more parameters for receiving the streaming content comprises modifying a list of multiple streaming content requests to request streaming content from multiple streaming servers for content of a size corresponding to a specific period of time.  Gutierrez Vilaro discloses wherein modifying the one or more parameters for receiving the streaming content comprises modifying a list of multiple streaming content requests to request streaming content from multiple streaming servers for content of a size corresponding to a specific period of time [ i.e. evaluates request, identifies competent content servers and compiles manifest ] [ 420, Figure 5; and paragraphs 0029, and 0031 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Shipley, Choudhury, Howard and Gutierrez Vilaro because the teaching of Gutierrez Vilaro would enable to minimize latency and/or improve the bit-rate and effective throughput that the content arrives at the content player [ Guiterrez Vilaro, paragraph 0008 ].

15.	As per claim 4, Gutierrez Vilaro discloses wherein modifying the one or more parameters for receiving the streaming content further comprises modifying request times for sending at least a portion of the multiple streaming content requests such that at least the portion of the multiple streaming content requests, and/or corresponding streaming content responses, overlap in time [ i.e. plurality of modified sub-manifest at intervals ] [ Figure 3; and paragraph 0029 ].

16.	As per claim 16, it is rejected for similar reasons as stated above in claim 3.


17.	Claims 8, 10, 12, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shipley et al. [ US Patent No 9,363,691 ], in view of Choudhury et al. [ US Patent Application No 2011/0093605 ], and further in view of Howard et al. [ US Patent Application No 2016/0212054 ], and Rehan et al. [ US Patent Application No 2016/0192296 ].

18.	As per claim 8, Shipley in view of Choudhury, and Howard does not specifically disclose wherein modifying the one or more parameters for receiving the streaming content comprises modifying a minimum amount of the buffered streaming content to store in a buffer before reducing a power state of one or more portions of the device.  Rehan discloses wherein modifying the one or more parameters for receiving the streaming content comprises modifying a minimum amount of the buffered streaming content to store in a buffer before reducing a power state of one or more portions of the device [ i.e. when all of the segments in the same burst request are downloaded at the UE, a radio interface at the UE can be switched offed to save power ] [ paragraphs 0065, 0066, and 0068 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Shipley, Choudhury, Howard and Rehan because the teaching of Rehan would enable to efficiently communicate multimedia to, from, and/to between mobile devices by enabling the mobile devices, or the servers in communication with the mobile device, to select and/or communicate multimedia having a desired energy characterization [ Rehan, paragraph 0030 ]..

19.	As per claim 10, Rehan discloses wherein modifying the one or more parameters for receiving the streaming content comprises modifying a time for requesting the streaming content to a time during which the process executes on the device [ i.e. streaming interval for playback media content ] [ Abstract; and paragraphs 0048, and 0069 ].

20.	As per claim 12, Rehan discloses writing one or more content parameters or logging information stored in a non-persistent storage based at least in part on determining the process [ paragraphs 0026, and 0035 ].

21.	As per claim 13, Rehan discloses determining one or more user preferences specified for receiving the streaming content, wherein modifying the one or more parameters is further based at least in part on the one or more user preferences [ i.e. user-defined power preference information ] [ paragraphs 0051, and 0061 ].

22.	As per claim 18, it is rejected for similar reasons as stated above in claim 8.

Allowable Subject Matter

23.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Examiner contacted Applicant’s attorney on 05/04/2022 to incorporate the claim to speed up the prosecution of the case and allow the application but no agreement was reached.

Response to Arguments

24.	Applicant’s arguments with respect to claims 1-5, 7-16, and 18-21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971.  The examiner can normally be reached on Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446